Name: Council Regulation (EC) No 1539/95 of 29 June 1995 fixing the target price for milk and the intervention prices for butter and skimmed-milk powder for the period from 1 July 1995 to 30 June 1996
 Type: Regulation
 Subject Matter: processed agricultural produce;  prices
 Date Published: nan

 30. 6 . 95 EN Official Journal of the European Communities No L 148/19 COUNCIL REGULATION (EC ) No 1539/95 of 29 June 1995 fixing the target price for milk and the intervention prices for butter and skimmed-milk powder for the period from 1 July 1995 to 30 June 1996 Whereas the intervention prices for butter and for skimmed-milk powder are intended to contribute to the achievement of the target price for milk ; whereas it is necessary to determine price levels in the light of the overall supply and demand situation on the Community market in milk and the opportunities for disposal of butter and skimmed-milk powder on the Community and world markets, HAS ADOPTED THIS REGULATION: Article I For the period from 1 July 1995 to 30 June 1996, the target price for milk and the intervention prices for milk products shall be as follows : THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC ) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), and in particular Articles 3 (4 ) and 5 thereof, Having regard to the proposal from the Commission ( 2 ), Having regard to the opinion of the European Parliament ( '), Having regard to the opinion of the Economic and Social Committee ( 4 ), Whereas, when fixing the common agricultural prices each year, account should be taken of the objectives of the common agricultural policy ; whereas the objectives of the common agricultural policy are in particular to secure a fair standard of living for the agricultural community and to ensure that supplies are available and that they reach the consumers at reasonable prices; Whereas the target price for milk should bear a balanced relationship to the prices for other agricultural products and in particular to the prices for beef and veal, and be consistent with the desired general pattern of cattle farming; whereas it is also necessary , in fixing that price , to take account of the Community 's efforts to establish a long term balance between supply and demand on the milk market, allowing for external trade in milk and milk products; (ECU per 100 kg) ( a ) Target price for milk 30,98 ( b ) Intervention prices :  butter 328,20  skimmed-milk powder 205,52 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1995 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 29 June 1995 . For the Council The President J. BARROT (') OJ No L 148, 28 . 6 . 1968 , p. 13 . Regulation as last amended by Regulation ( EC ) No 1538/95 ( see page 17 of this Official Journal ). ( 2 ) OJ No C 99 , 21 . 4 . 1995 , p. 22 . {  ') OJ No C 151 , 19 . 6 . 1995 . ( 4 ) OJ No C 155, 21 . 6 . 1995 , p. 21 .